DETAILED ACTION
This action is in response to the RCE submitted in 6/9/2021. Claims 1, 4, 8, 11, 15, 18 are amended. Claims 1-2, 4-9, 11-16, 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.
 				Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
wherein the existing record and the new automated transcript record have substantially similar classification features and are associated with different classification categories”. Specifically, the term “substantially similar” is considered unclear and ambiguous, thereby rendering the claims indefinite. There are no such criteria for concluding an evaluation in order to determine or measure how “substantially similar” two records are. Examiner cannot conclude a clear and unique definition for this term as it is considered subjective, and there is a need of a basis of comparison in order to establish the basis of substantial similarity. Dependent claims 2, 4-7 are rejected as being dependent on claim 1, claims 9, 11-14 are rejected as being dependent on claim 8, claims 16, 18-20 are rejected as being dependent on claim 15. Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-9, 14-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi et al (2018/0131645- hereinafter Magliozzi) in view of Bloch et al (US Pub. No. 2003/0158947- hereinafter Bloch), and further in view of Salomon et al (US Pub. No. 2019/0362017- hereinafter Salomon).
Referring to Claim 1, Magliozzi teaches a method, comprising: 
receiving, by a computer system, an automated assistant transcript comprising a plurality of records, wherein each record of the plurality of records comprises a query, a (see Abstract; Magliozzi teaches an inventive chatbot that receives a query and classifies it and responds to it for assistance to a user on thousands of different topics. Moreover, at [0023]- “the chatbot has to be trained to update its knowledge base to include the new information. That is, once the new information is received, a model (e.g., a neural network model, natural language model, etc.) included in the chatbot undergoes incremental training process. The new model containing the updated knowledge is transferred to a knowledge base”. In addition, at [0028]- “The NLP server 110 implements machine learning techniques to understand user intent, determine responses, learn responses, and train the chatbot system 100”. See also [0044-0045] which provides further details on the chatbot’s training. Therefore, since the chatbot is trained to receive a query, classify it, understand its intent and replying back, this training corresponds to the claimed “plurality of records”); 
receiving, via a graphical user interface (GUI), a user input indicating an approval of a new automated assistant transcript record (see [0007]; Magliozzi recites “In some instances, training the chatbot further includes obtaining an approval or disapproval of the second response from the user via the user interface. The approval can indicate an agreement by the user that the second response is an accurate response to the second query”. In addition, at [0039]- “In some cases, the administrator can access the questions and answers and approve and/or disapprove of the answers. The administrator's approval and/or disapproval of the answers can be transmitted to the NLP server 110 to update the neural network”); and
(see Magliozzi at [0037]- “The NLP server 110 accepts the question (e.g., as a string) along with the user's data and the user's state (e.g., payload) and determines the intent of the question through a multi-stage preprocessing, parsing, and classification process. The NLP server 110 returns the result along with a match score and a corresponding answer to the dialogue manager”. Therefore, this match score corresponds to the ‘degree of association’).
However, Magliozzi fails to teach:
comparing the new automated assistant transcript record to one or more records of the plurality of records; and 
detecting a conflict of the new automated assistant transcript record with an existing record of the plurality of records, wherein the existing record and the new automated transcript record have substantially similar classification features and are associated with different classification categories, 
displaying, via the GUI, a notification of the conflict.
Bloch teaches, in an analogous system, 
comparing the new automated assistant transcript record to one or more records of the plurality of records (see [0104]; Bloch recites “the server compares fields of records that are changed on both the server and the client in order to determine whether there are any conflicts”. Therefore, this comparison corresponds to the claimed comparison of the transcript record with one or more plurality of records); and 
(see [0104]; Bloch teaches “for each record changed on both the client and the server that have conflicting fields, add those records to a "Conflict Records List" and also “a response is created that includes the "Update Client List," the "Conflict Record List," and the current value of the server's change counter. In step 548, that response is sent to client 102”. Therefore, after the comparison and detection of a conflict, the conflicting records added to the conflict record list sent to the client as a response corresponds to the claimed ‘notification of the conflict’. Magliozzi teaches the user interface itself at [0004], which corresponds to the GUI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Magliozzi with the above teachings of Bloch by training an automated assistant using records, as taught by Magliozzi, and detecting any conflict between records, as taught by Bloch. The modification would have been obvious because one of ordinary skill in the art would be motivated to compare fields of records to determine potential conflicts in order to alert and decide how to resolve potential issues, as suggested by Bloch at [0104 and 0106]. 
Salomon teaches, in an analogous system, wherein the existing record and the new automated transcript record have substantially similar classification features and are associated with different classification categories (see [0051]; Salomon teaches “[t]o reduce the noise of common data attributes while still identifying rare attributes, the database system 200 may implement different support thresholds for the FP analysis procedure. That is, the database system 200 may cluster data attribute types into different data categories, where the attribute types within a category may share similar data distributions or distribution characteristics”. Therefore, Salomon’s scenario of noise removal (which corresponds to a potential conflict) where there are similar characteristics (which corresponds to features) but different categories, correspond to the claimed limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magliozzi and Bloch with the above teachings of Salomon by training an automated assistant using records and detecting any conflict between records, as taught by Magliozzi and Bloch, and wherein the conflict is related with similar features associated with different categories, as taught by Salomon. The modification would have been obvious because one of ordinary skill in the art would be motivated to reduce the noise of common data attributes while still identifying rare attributes, as suggested by Salomon at [0051]. 

Referring to Claim 2, the combination of Magliozzi, Bloch and Salomon teaches the method of claim 1, further comprising: responsive to failing to detect a conflict of the new automated assistant transcript record with the plurality of records (see Bloch at [0104]- “for each record changed on both the client and the server, but not having conflicting fields, add records changed on the client to the "Update Server List" and add records changed on the server to the "Update Client List””. Therefore, upon no conflict, the record is added), appending the new automated assistant transcript record to the automated assistant transcript (see Magliozzi at [0128]- “The updates for the neural network itself (as opposed to the resulting encodings) may be updated periodically in single batches. The neural network can generalize categories from the categories it was trained on so the category encodings improve continuously as knowledge is added. And the entire encoding process in the neural network can also be improved with periodic retraining”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Magliozzi with the above teachings of Bloch by training an automated assistant using records, as taught by Magliozzi, and detecting any conflict between records, as taught by Bloch. The modification would have been obvious because one of ordinary skill in the art would be motivated to compare fields of records to determine potential conflicts in order to alert and decide how to resolve potential issues, as suggested by Bloch at [0104 and 0106]. 

Referring to Claim 7, the combination of Magliozzi, Bloch and Salomon teaches the method of claim 1, further comprising:
receiving, via the GUI, a user input modifying one or more fields of the new automated assistant transcript record (see Magliozzi at [0017]- “an example dashboard visible to an administrator when the administrator decides to edit a knowledge base entry, e.g., via the administrator user interface of the chatbot system”. Therefore, this editing corresponds to the claimed ‘modifying one or more fields’).

Referring to independent Claim 8 and Claim 15, they are rejected on the same basis as independent claim 1 since they are analogous claims.

Claim 9 and Claim 16, they are rejected on the same basis as dependent claim 2 since they are analogous claims.

Referring to dependent Claim 14 and Claim 20, they are rejected on the same basis as dependent claim 7 since they are analogous claims.

Claims 4-5, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi et al (2018/0131645- hereinafter Magliozzi) in view of Bloch et al (US Pub. No. 2003/0158947- hereinafter Bloch), further in view of Salomon et al (US Pub. No. 2019/0362017- hereinafter Salomon), and further in view of Goel et al (US Patent No. 2019/0043239- hereinafter Goel).
Referring to Claim 4, the combination of Magliozzi, Bloch and Salomon teaches the method of claim 1, however, fails to teach further comprising: 
validating the one or more classification models; and
publishing the one or more classification models to a model deployment environment.
Goel teaches, in an analogous system, validating the one or more classification models; and publishing the one or more classification models to a model deployment environment (see [0054]; Goel teaches “[o]nce the example neural network 302 reaches a threshold level of accuracy (e.g., the example network 302 is trained and ready for deployment), the example avatar response validator 306 outputs the model to the example avatar response engine 304 for use in generating response audio tracks”. Therefore, the deployment for use after validation corresponds to the claimed ‘publishing the one or more classification models’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magliozzi, Bloch and Salomon with the above teachings of Goel by training an automated assistant using records and detecting any conflict between records, as taught by Magliozzi, Bloch and Salomon, and validating prior to deployment, as taught by Goel. The modification would have been obvious because one of ordinary skill in the art would be motivated to ensure the model is accurate according to desired metrics prior to use, as suggested by Goel at [0054]. 

Referring to Claim 5, the combination of Magliozzi, Bloch, Salomon and Goel teaches the method of claim 4, wherein validating a classification model further comprises: 
running the classification model on a plurality of data items of a validation data set (see Goel [0054]; Goel teaches validation data used for validating the model); 
evaluating a quality metric reflecting a difference between an actual output of the classification model and a desired output of the classification model (see Goel [0054]; Goel teaches comparing known and predicted data from the model to measure a 95% accuracy yield); and 
determining whether the quality metric value falls within a predetermined range (see Goel [0054]; Goel teaches comparing known and predicted data from the model to measure a 95% accuracy yield, and then once it reaches the threshold level of accuracy, it is ready for deployment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magliozzi, Bloch and Salomon with the above teachings of Goel by training an automated assistant using records and detecting any conflict between records, as taught by Magliozzi, Bloch and Salomon, and validating prior to deployment, as taught by Goel. The modification would have been obvious because one of ordinary skill in the art would be motivated to ensure the model is accurate according to desired metrics prior to use, as suggested by Goel at [0054]. 

Referring to dependent Claim 11 and Claim 18, they are rejected on the same basis as dependent claim 4 since they are analogous claims.

Referring to dependent Claim 12, it is rejected on the same basis as dependent claim 5 since they are analogous claims.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi et al (2018/0131645- hereinafter Magliozzi) in view of Bloch et al (US Pub. No. 2003/0158947- hereinafter Bloch), further in view of Salomon et al (US Pub. No. 2019/0362017- hereinafter Salomon), and further in view of Gupta et al (US Pub. No. 2009/0171956- hereinafter Gupta).
Claim 6, the combination of Magliozzi, Bloch and Salomon teaches the method of claim 1, wherein comparing the new automated assistant transcript record to one or more records further comprises: 
computing values of one or more classification features associated with the new automated assistant transcript record (see Bloch at [0104]- “the server compares fields of records that are changed on both the server and the client in order to determine whether there are any conflicts”. Therefore, these fields of records corresponds to the claimed ‘features’).
However, the combination fails to explicitly teach that the features are classification features.
Gupta teaches computing values of one or more classification features (see [0007]; Gupta teaches “the classification features are extracted by calculating a mutual information value associated with each feature in the set of features and identifying features having a mutual information value exceeding a threshold value”. Therefore, calculated feature values are compared, and this corresponds to the claimed computed values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Magliozzi, Bloch and Salomon with the above teachings of Gupta by training an automated assistant using records and detecting any conflict between records, as taught by Magliozzi, Bloch and Salomon, and computing classification features, as taught by Gupta. The modification would have been obvious because one of ordinary skill in the art would be motivated to 

Referring to dependent Claim 13 and Claim 19, they are rejected on the same basis as dependent claim 6 since they are analogous claims.
Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments:
- Drawings objections.
Examiner’s response:
	Objections are withdrawn in view of replacement sheet submitted on 4/9/2021.
In reference to Applicant’s arguments:
- Claim rejections under 112 (b).
Examiner’s response:
Previous 112(b) rejections are withdrawn in view of amendments.
In reference to Applicant’s arguments:
- Claim rejections under 103.
Examiner’s response:
Claim amendments necessitated new grounds of rejection, therefore, arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126